DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a whiteboard having a whiteboard support. However, the prior art of record have failed to teach at least the combination of a whiteboard, comprising a whiteboard support and a board body, wherein the whiteboard support comprises: two support rods arranged in parallel with each other, wherein each of the two support rods comprises a first tube body and a second tube body from top to bottom, the first tube body is formed of at least one piece, and the first tube body is a straight tube body; the second tube body is a single unitary structure formed of two straight tube bodies, the first tube body and the second tube body each have a hollow inner cavity, and contact surfaces capable of abutting against and fitting with each other are formed at least between a plurality of end faces of the first tube body and an upright rod section of the second tube body, the first tube body is fixedly provided with an insertion block in the inner cavity of one end facing the upright rod section of the second tube body, the insertion block extends outward from the inner cavity of the first tube body, and the insertion block is provided with a first threaded hole at an end away from the first tube body, the insertion block of the first tube body is inserted into the inner cavity of the upright rod section of the second tube body from top to down, which allows the end faces facing each other of the first tube body and the upright rod section of the second tube body to abut against and joint to each other; an outer end face of the upright rod section of the second tube body is provided with a first through hole at a position opposite to the first threaded hole, a first bolt passes through the first through hole and is screwed into the first threaded hole of the insertion block, which allows the upright rod section of the second tube body and the first tube body to preliminarily fix to each other, a positioning plane is formed at least on a first inner end face of the first tube body and a second inner end face of the upright rod section of the second tube body adjacent to the joint between the first tube body and the upright rod section of the second tube body, and the first inner end face and an outer end face of the first tube body are provided with two second through holes extending through each other in a direction perpendicular to the positioning plane, the second inner end face and the outer end face of the upright rod section of the second tube body are provided with two third through holes extending through each other in the direction perpendicular to the positioning plane, and the insertion block is provided with a fourth through hole at a position opposite to any one of the two third through holes; a first crossbar, wherein a first connecting piece is fixedly provided inside each of two ends of the first crossbar, and the first connecting piece is provided with a second threaded hole and a third threaded hole, the second threaded hole is positionally opposite to one of the two second through holes; two second bolts, each of the two second bolts passes through the two second through holes and is screwed and locked in the second threaded hole of the first connecting piece, and two third bolts, the forth through hole of the insertion block and the other of the two third through holes located at the inner end face of the second tube body in turn and is screwed and locked in the third threaded hole of the first connecting piece ; each of the two ends of the first crossbar abuts against and is locked to the positioning plane formed by the respective first tube body and the respective upright rod section of the second tube body jointed to each other, which allows the first tube body and the upright rod section of the second tube body to rigidly connect to each other and form the one of two support rods, and ultimately the two support rods and the first crossbar to form a stable and upright whiteboard support; and the board body is arranged between the two support rods along with the other recitations as claimed in claim 1.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631